234 F.2d 659
Edward Eugene WATSON, Jr., Appellant,v.W. McKay SKILLMAN, William T. Patrick, Jr., and Asher L. Cornelius, Appellees.
No. 12570.
United States Court of Appeals Sixth Circuit.
June 15, 1956.

Appeal from the United States District Court for the Eastern District of Michigan, Detroit; Theodore Levin, Judge.
Philip S. Olinger, Cincinnati, Ohio, for appellant.
Samuel Brezner, Angelo A. Pentolino, and Asher L. Cornelius, Detroit, Mich., for appellee.
Before SIMONS, Chief Judge, MARTIN, Circuit Judge, and STARR, District Judge.
PER CURIAM.


1
This is an appeal from an order dismissing his complaint in an action brought by Edward Eugene Watson, Jr., who was convicted of murder by jury verdict in a Michigan State Court and is now serving a sentence of life imprisonment in a Michigan penitentiary.


2
In this civil action for damages, appellant named as defendants a judge of the Recorder's Court of Detroit, an assistant prosecuting attorney for Wayne County, Michigan, and a member of the Michigan Bar who was retained by appellant as attorney to defend him in the murder case. The court over which the appellee judge presided and in which the assistant prosecuting attorney served officially and appellant's attorney appeared in his behalf had plain jurisdiction over the criminal prosecution of appellant.


3
No merit whatever is found in any of appellant's points, which have been heard and considered on oral arguments and Briefs of the attorneys and upon the record in the case. The applicable principles have been applied adversely to appellant's contentions in the recent decision of this court in the three cases decided in one opinion, Kenney v. Fox (Kenney v. Hatfield, Kenney v. Killian) 6 Cir., 232 F.2d 288.


4
Accordingly, the judgment of the district court dismissing appellant's complaint is affirmed.